2020 IL App (1st) 151735
                                   Nos. 1-15-1735 & 1-17-2176, cons.
                                   Opinion filed September 30, 2020

                                                                             FOURTH DIVISION

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                           FIRST DISTRICT


     THE PEOPLE OF THE STATE OF                      )       Appeal from the Circuit Court
     ILLINOIS,                                       )       of Cook County.
                                                     )
           Plaintiff-Appellee,                       )
                                                     )
           v.                                        )       No. 97 CR 23668(01)
                                                     )
     LEON FIELDS,                                    )       The Honorable
                                                     )       Arthur F. Hill, Jr.,
           Defendant-Appellant.                      )       Judge, presiding.



                   PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
                   Justices Lampkin and Burke concurred in the judgment and opinion.


                                             OPINION

¶1              This consolidated appeal involves two successive postconviction petitions by

       defendant Leon Fields, age 20, stemming from the same case. Defendant appeals from a

       second stage dismissal of one petition and from the trial court’s denial of leave to file another

       petition.

¶2              Defendant was convicted by a jury of first degree murder and attempted first degree

       murder in connection with a shooting on July 19, 1997, which resulted in the death of Derryl

       Hood and a leg injury to Curtis Hood. Codefendant Rodney Toney, who opted for a
     Nos. 1-15-1735 & 1-17-2176 (cons.)

       simultaneous bench trial, was acquitted. Defendant received consecutive sentences of 60

       years and 20 years for first degree murder and attempted first degree murder, respectively.

¶3               Defendant’s successive petitions assert a claim of actual innocence. In support, he

       attaches the affidavits of two witnesses, Renee Fitzgerald and Crystal Johnson, who averred

       that he was not one of the shooters. Fitzgerald’s affidavit was attached to defendant’s first

       successive petition, which was dismissed at the second stage; Johnson’s affidavit was

       attached to his second successive petition, which defendant was denied leave to file.

¶4               For the following reasons, we reverse and remand for a third-stage evidentiary

       hearing.

¶5                                         BACKGROUND

¶6                  At trial, the State’s evidence included the testimony of two eyewitnesses, Deron

       James and Curtis Hood, who identified defendant as one of the shooters. In addition, the

       State presented other-crimes evidence showing that one of the guns used in the shooting

       matched a gun used in an earlier, unrelated shooting of Michael Welch, who testified that

       defendant shot him. The defense case included the testimony of an alibi witness, Mary

       Taylor, and the testimony of defense investigators, Mort Smith and Felicia Smith, that Curtis

       Hood had provided a pretrial statement recanting his prior identification of defendant to

       police.

¶7               Defendant was tried with codefendant Rodney Toney in a severed but simultaneous

       trial, where defendant was tried to a jury and Toney was tried to the court. The State’s

       principal witnesses, Deron James and Curtis Hood, were both convicted felons and members

       of the Four Corner Hustlers gang. Deron James was in a wheelchair as the result of an earlier

       shooting.

                                                    2
     Nos. 1-15-1735 & 1-17-2176 (cons.)

¶8               The State’s evidence established that on July 19, 1997, at 11:30 p.m., Derryl Hood, 1

         Curtis Hood, and Deron James were standing in front of a nightclub on Madison Street in

         Chicago, talking to Jimmie Johnson, when Curtis Hood turned around and said, “Look out,”

         there is “Shorty Light Skin.” Curtis Hood testified that he observed five men, including

         defendant, approaching with guns. “Shorty Light Skin” is defendant’s nickname. Derryl

         Hood pushed James out of James’s wheelchair and onto the ground, immediately before the

         shooting began. James testified that before Derryl Hood pushed him out of his wheelchair,

         James observed defendant approaching. Curtis Hood ran and was shot in the leg. When

         Curtis Hood turned, he observed defendant standing over Derryl Hood as defendant shot

         Derryl Hood twice, once in the face and once in the neck. Similarly, James testified that he

         observed defendant shoot Derryl Hood twice. Both Deron James and Curtis Hood identified

         defendant as the shooter from a photo array the day after the shooting and from a lineup on

         August 5, 1997. Derryl Hood subsequently died from his wounds.

¶9               Eight months after the shooting, Curtis Hood signed a statement recanting his

         identification of defendant as one of the shooters. At trial, Curtis Hood testified that, on April

         15, 1998, a man named Curtis Brown drove him, at gunpoint, to a McDonald’s restaurant,

         where he met with defense investigator Mort Smith and Smith’s assistant, Felicia Smith.

         Curtis Hood testified that Brown sat with him and held a gun against his side as he provided

         his statement. The gun was concealed in a pocket. Curtis Hood conceded at trial that he did

         not inform the defense investigators that Curtis Brown was holding a gun to his side.




             1
                Since both victims, Derryl and Curtis, share the last name of Hood, we will refer to them by both
     their first and last names. Since there is later testimony concerning a Curtis Brown, we cannot simply use
     first names.
                                                          3
       Nos. 1-15-1735 & 1-17-2176 (cons.)

¶ 10                 In his statement, which was admitted into evidence, Curtis Hood stated that he named

          defendant as one of the shooters because he “had a beef” with defendant and wanted “to get

          back” at him, but that defendant was not one of the shooters.

¶ 11                 At trial, Curtis Hood recanted his pretrial statement to defense investigators. He

          testified that, after he returned home from the McDonald’s restaurant, he called the police.

          Detective Richard Maher testified that Curtis Hood paged him the following day, April 16,

          1998. Curtis Brown was subsequently charged with witness intimidation and acquitted of that

          charge.

¶ 12                 Forensic investigator Carl Brasic, who was employed by the Chicago Police

          Department, testified that he recovered a total of ten 9 mm. and five .380 cartridge casings

          from the crime scene. Firearms examiner Lisa Peloza, who was employed by the Illinois

          State Police at the time of the offense, 2 testified that, based on her examination of the

          recovered firearm evidence, at least two separate 9 mm. handguns and one .380 caliber

          handgun were involved in this shooting. Peloza further testified that a 9 mm. handgun used in

          this shooting was also used in a prior shooting on January 11, 1997, involving a victim

          named Michael Welch.

¶ 13                 Michael Welch, a convicted felon, testified that on January 11, 1997, defendant shot

          him twice and that, a year later, he identified defendant from a photo array and a lineup.

          Defendant was subsequently acquitted for the Welch offense.

¶ 14                 Peggy Green testified that she was present at the scene of the shooting with her friend

          Renee Fitzgerald, but Green was unable to identify any of the shooters. Green testified that



              2
                  At the time of trial, Peloza was working at the Central Regional Crime Laboratory in Phoenix,
       Arizona.
                                                            4
       Nos. 1-15-1735 & 1-17-2176 (cons.)

         Fitzgerald told her that Fitzgerald had “seen those people get shot.” However, the defense

         objected to the hearsay, and the trial court sustained the objection. Green testified that a

         police officer heard Fitzgerald telling Green “what had happened” and then the officer

         “grabbed” them both and transported them to a police station. When Green was asked if she

         knew where Fitzgerald was “today,” Green replied that Fitzgerald had “moved out of town.”

¶ 15            In its case, the defense first called defense investigators Mort Smith and Felicia

         Smith, who had obtained Curtis Hood’s statement before trial. Mort Smith testified that he

         knew Curtis Brown and that Curtis Brown was not present at the McDonald’s restaurant that

         day. Felicia Smith testified that, when she and Mort Smith first arrived, Curtis Hood was

         sitting in a booth next to an African American male, but that this man ordered some food and

         left. Felicia Smith testified that Curtis Hood was relaxed while providing his statement.

¶ 16            Defendant’s last witness was Mary Taylor, an alibi witness. Taylor testified that she

         was employed as a cargo agent with Globe Aviation, that there had been a basketball

         tournament on Saturday, July 19, 1997, and that, after the tournament, she was on her porch

         with her children and grandchildren and their friends, including defendant, from 10:30 p.m.

         to 1 a.m.

¶ 17            After listening to the evidence, closing arguments, and jury instructions, a jury found

         defendant guilty of first degree murder and attempted murder. After considering factors in

         aggravation and mitigation, the trial court sentenced defendant to consecutive terms of 60

         years and 20 years, for a total of 80 years with the Illinois Department of Corrections

         (IDOC). This court affirmed his convictions and sentences on direct appeal. People v. Fields,

         No. 1-00-2650 (Ill. Aug. 20, 2002) (unpublished order under Illinois Supreme Court Rule

         23).


                                                      5
       Nos. 1-15-1735 & 1-17-2176 (cons.)

¶ 18               On August 12, 2005, defendant filed his initial pro se postconviction petition alleging

           Brady violations. See Brady v. Maryland, 373 U.S. 83, 87 (1963) (suppression by the

           prosecution of evidence favorable to an accused violates due process, irrespective of the good

           or bad faith of the prosecutor). Defendant alleged that the State failed to disclose that

           Michael Welch received a $25,000 payment from the State’s Attorney’s Victim Witness

           Assistance program. 3 This court affirmed the trial court’s first-stage dismissal of his petition

           where the petition lacked supporting documentation. People v. Fields, No. 1-06-0006 (Ill.

           Aug. 31, 2007) (unpublished order under Illinois Supreme Court Rule 23).

¶ 19               On October 25, 2011, defendant moved to file a pro se successive postconviction

           petition alleging actual innocence. The trial court granted defendant’s motion to file, and his

           counsel filed an amended petition supported by an affidavit by Fitzgerald. 4 In her affidavit,

           Fitzgerald averred that, immediately prior to the shooting, she observed “four dark-skinned

           adult men armed with guns” approaching the nightclub and that, “[a] few seconds” later, she

           heard gunshots and ducked down. Once the shooting stopped, Fitzgerald retrieved her friend

           Peggy Green from inside a nearby liquor store, and the two women returned to their vehicle.

           After a bystander informed the police that Fitzgerald had observed the shooting, the police

           placed both Fitzgerald and Green under arrest, handcuffing them and driving them to a police

           station. The officers stated that they were being arrested for disorderly conduct, although

           their conduct had not been disorderly. At the station, Fitzgerald was questioned by Detectives



               3
                 On September 29, 1999, defendant filed a pretrial motion for disclosure, stating that he believed
       that funds had been disbursed to one or more of the State’s witnesses and seeking disclosure of those
       funds.
               4
                 Defendant submitted an affidavit by Fitzgerald with his pro se 2011 affidavit, and counsel
       submitted a second Fitzgerald affidavit with the subsequent amended petition in 2013. Since the State
       concedes in its brief that the second affidavit is “substantially the same as” the first affidavit, “only
       providing more details,” we describe only the second affidavit above.
                                                            6
       Nos. 1-15-1735 & 1-17-2176 (cons.)

          Mohan and Pollusky, 5 who showed her a photo of “a light-complected African American

          male who looked to be about 18 or 19.” Although they asked her “to identify the subject of

          the photograph as someone [she] had seen on the street that night, [she] refused.” Fitzgerald

          explained that the men she had observed “were older” and “much darker in skin tone.”

          Although the “detectives became upset,” they “eventually released” Fitzgerald and Green.

¶ 20              Fitzgerald further averred that, the following morning, she was driving down the

          street when the two detectives stopped her and “commanded” her to follow them back to the

          police station. They showed her the same photo and were “pressuring” her to identify “the

          boy” in the photo as one of the shooters. The detectives told Fitzgerald “that they knew who

          [she] was and that they knew the father of [her] children was a man named Willie Lloyd and

          that he was a Chief of a street gang. They threatened that if [she] did not cooperate, [she]

          would lose her children to DCFS.”

¶ 21              Fitzgerald averred that, on the following Monday, July 21, 1997, she had her third

          encounter with the same detectives. They forced their way through a gate in her mother’s

          fenced yard and stated “ ‘B***, you’re going to testify for us, whether you like it or not.”

          The detectives were so loud that her mother came outside and told them that if they did not

          exit her property, she would file a complaint.

¶ 22              Her fourth encounter with the same two detectives occurred in the middle of August,

          when they “grabbed” her, transported her to the police station, and again “threatened that if

          [she] did not cooperate, [she] would lose [her] children to DCFS.” Fitzgerald averred:

                      “I was distraught and fearful that the detectives would in fact be able to have my

                  children taken away if I did not go along with their demands. I believed at this point

              5
               The affidavit does not provide the detectives’ first names. However, a Detective Richard Maher
       and a Detective John Pallohusky both testified at trial.
                                                          7
       Nos. 1-15-1735 & 1-17-2176 (cons.)

                   that if I wanted to keep my children and not be continually hunted and harassed by

                   these detectives, I had no other option but to identify the boy in the picture.”

¶ 23               Fitzgerald averred that the detectives came looking for her again but she was able to

         avoid them because she did not want to testify. She hoped that the identification would be

         enough such that the police would not cause her to lose her children, but she lost custody

         anyway. Fitzgerald moved to Minnesota in order “to get past this whole ordeal.” 6 After

         several years in Minnesota, she returned to Illinois and attended a funeral in 2009 where she

         encountered defendant’s mother. When defendant’s mother showed her a photo of her son,

         Fitzgerald recognized him as the same boy in the photo that the detectives had kept showing

         her.

¶ 24               In conclusion, Fitzgerald averred:

                       “I did not see [defendant] on July 19, 1997. I saw the four gunmen none of whom

                   was [defendant] and none of whom even resemble [defendant]. I made a false

                   identification of [defendant] as one of the gunmen because and only because of

                   threats and harassment from the police. It is my certain belief that [defendant] is

                   innocent of this crime.”

         Defendant’s amended petition included a copy of the program for the funeral that Fitzgerald

         averred that she attended.

¶ 25               On April 21, 2015, the trial court granted the State’s second-stage motion to dismiss.

         The court stated only “[t]hat the Defendant, the Petitioner, hasn’t brought forward enough to

         satisfy the dictates of actual innocence. Also the cause and prejudice test is not met.” On May




            6
                Fitzgerald’s affidavit does not state when she moved to Minnesota.
                                                          8
       Nos. 1-15-1735 & 1-17-2176 (cons.)

         21, 2015, defendant filed a timely notice of appeal that was assigned appeal number 1-15-

         1735.

¶ 26                On January 18, 2017, defendant moved for leave to file a second pro se

         postconviction petition asserting actual innocence. His petition was supported by an affidavit

         from Crystal Johnson in which she averred that she had observed the shooting, that she knew

         defendant from the neighborhood, and that defendant was not one of the shooters. Johnson

         averred, in relevant part:

                 “While talking with some people on the sidewalk not that far from [the nightclub],

                 about 4 guys in dark clothes walked by with guns and started shooting. I ran in the

                 opposite direction eventually making it to my home. Later I learned that Daryl Hood

                 had been killed that night on Madison. I knew Daryl Hood from the area because he

                 and his so call[ed] people controlled the gang in my neighborhood.

                    During December of 2015, I got in contact with an old friend, Tiffany Thomas.

                 We ended up talking about a childhood friend of her and her family name Kerry

                 who’s in jail which they thought would be coming home soon.

                    During our conversation, it became clear that she was speaking about the night at

                 [the nightclub] in the summer of July, 1997. I informed her that I saw the guys walk

                 past me that night. It was 4 guys wearing dark clothing carrying guns. To make sure

                 we were talking about the same Kerry, Tiffany had me look up a picture of

                 [defendant] (Kerry) on the [IDOC] website. [Defendant] (Kerry) pretty much looked

                 the same as he did approximately 20 years ago. After verifying his identity, I’m 100%

                 sure that Kerry wasn’t one of the shooters that I saw walking on the sidewalk that

                 night on Madison Street ***.”


                                                     9
       Nos. 1-15-1735 & 1-17-2176 (cons.)

         Defendant’s petition also included an affidavit from Tiffany Thomas corroborating Johnson’s

         description of Johnson’s conversation with Thomas and a copy of Fitzgerald’s previously

         submitted affidavit.

¶ 27             On June 9, 2017, the trial court denied defendant leave to file. In its written order, the

         trial court found that Johnson’s affidavit was both newly discovered and noncumulative, and

         thus, the first two prongs of the actual innocence test were satisfied. However, the trial court

         found that Johnson’s affidavit, by itself, was not of such a conclusive character that it would

         change the result at trial. The trial court gave three reasons. First, the affidavit did not specify

         the exact date of the shooting. Second, although Johnson averred that she witnessed four men

         with guns “shooting,” she did not specifically state that she observed the victims being shot.

         Lastly, the State’s evidence at trial was overwhelming.

¶ 28             On September 26, 2017, this court allowed defendant’s late notice of appeal and

         assigned it appeal number 1-17-2176. On January 24, 2019, defendant moved to consolidate

         appeal numbers 1-15-1735 and 1-17-2176 on the ground that they “concern precisely the

         same subject matter: the denial of [defendant’s] successive postconviction petitions

         containing claims of actual innocence based on newly discovered evidence.” This court

         granted defendant’s motion, and this consolidated appeal followed.

¶ 29                                             ANALYSIS

¶ 30                                    I. An Actual Innocence Claim

¶ 31             The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq (West 2018))

         contemplates the filing of “[o]nly one petition *** without leave of the court.” 725 ILCS

         5/122-1(f) (West 2018); People v. Sanders, 2016 IL 118123, ¶ 24. Any claim not in the

         original petition, or an amended version of it, is waived. 725 ILCS 5/122-3 (West 2018);

                                                       10
       Nos. 1-15-1735 & 1-17-2176 (cons.)

         Sanders, 2016 IL 118123, ¶ 24. However, this bar against successive petitions is overcome if

         defendant can (1) satisfy the Pitsonbarger cause and prejudice test (People v. Pitsonbarger,

         205 Ill. 2d 444, 459 (2002); 725 ILCS 5/122-1(f) (West 2018)) or (2) show evidence of

         actual innocence. Sanders, 2016 IL 118123, ¶ 24. In the case at bar, defendant claims actual

         innocence.

¶ 32            The evidence supporting an actual-innocence claim must be (1) new, (2) material and

         noncumulative, and (3) of such a conclusive character that it would probably change the

         result on retrial. People v. Allen, 2015 IL 113135, ¶ 22; People v. Coleman, 2013 IL 113307,

         ¶ 96. “New means the evidence was discovered after trial and could not have been discovered

         earlier through the exercise of due diligence.” Coleman, 2013 IL 113307, ¶ 96. “Material

         means the evidence is relevant and probative of the petitioner’s innocence.” Coleman, 2013

         IL 113307, ¶ 96. To be material, the evidence “need not, standing alone, exonerate the

         defendant; rather, it must tend to ‘significantly advance’ his claim of actual innocence.”

         People v. Stoecker, 2014 IL 115756, ¶ 33. “Noncumulative means the evidence adds to what

         the jury heard.” Coleman, 2013 IL 113307, ¶ 96. Conclusive means that the additional

         evidence, “when considered along with the trial evidence, would probably lead to a different

         result.” Coleman, 2013 IL 113307, ¶ 96. “Probability, not certainty, is the key ***.”

         Coleman, 2013 IL 113307, ¶ 97. A piece of new evidence is conclusive if it “would probably

         change the result on retrial, either by itself or in conjunction with” other new evidence also

         presented by the petitioner. Sanders, 2016 IL 118123, ¶ 53; Coleman, 2013 IL 113307,




                                                    11
       Nos. 1-15-1735 & 1-17-2176 (cons.)

           ¶¶ 104-08 (considering together the statements of all the new witnesses presented by

           defendant). 7

¶ 33                                           II. Standard of Review

¶ 34               With respect to one of defendant’s successive petitions, he is first seeking leave of

           court to file it. “[L]eave of court to file a successive postconviction petition should be denied

           only where it is clear from a review of the petition and attached documentation that, as a

           matter of law, the petitioner cannot set forth a colorable claim of actual innocence.” Sanders,

           2016 IL 118123, ¶ 24. It is presumed that the new evidence will contradict the evidence of

           defendant’s guilt at trial; otherwise “the purpose of the Act would be rendered meaningless.”

           Robinson, 2020 IL 123849, ¶ 57. “For new evidence to be positively rebutted” at the leave-

           to-file stage, “it must be clear from the trial record that no fact finder could ever accept the

           truth of that evidence, such as where” the trial record “affirmatively and incontestably

           demonstrate[s]” the new evidence “to be false or impossible.” Robinson, 2020 IL 123849,

           ¶ 60. As an example of what would rise to the level of false or impossible, the supreme court

           cited a case where the new evidence asserted that the victim had been shot only once, but the

           autopsy evidence at trial established that he had been shot multiple times. Robinson, 2020 IL

           123849, ¶ 59 (discussing Sanders, 2016 IL 118123, ¶ 59). Once leave to file a successive

           petition is granted, it is docketed for second-stage proceedings. Sanders, 2016 IL 118123,

           ¶ 28.




               7
                In its brief to this court, the State cited People v. Savory, 309 Ill. App. 3d 408, 415 (1999), for
       the proposition that evidence of actual evidence is evidence that totally exonerates a defendant. However,
       our supreme court “specifically rejected the total vindication or exoneration standard” set forth in that
       appellate case. Robinson, 2020 IL 123849, ¶ 55 (citing People v. Savory, 197 Ill. 2d 203, 213 (2001)
       (specifically rejecting the “complete vindication” standard set forth in the lower court’s opinion)).
                                                            12
       Nos. 1-15-1735 & 1-17-2176 (cons.)

¶ 35            One of defendant’s two petitions was dismissed at the second stage. The issue at the

         second stage is whether the petitioner made “a substantial showing of actual innocence such

         that an evidentiary hearing is warranted.” Sanders, 2016 IL 118123, ¶ 37. At the second

         stage, the allegations in the petition are “liberally construed in favor of the petitioner.”

         Sanders, 2016 IL 118123, ¶ 31. “All well-pleaded factual allegations must be taken as true.”

         Sanders, 2016 IL 118123, ¶ 37. “[T]here are no factual issues” at the second stage. Sanders,

         2016 IL 118123, ¶ 31. “Credibility determinations may be made only at a third-stage

         evidentiary hearing.” Sanders, 2016 IL 118123, ¶ 42.

¶ 36            At the second stage, a court considers only the proofs attached by defendant to his

         petition and the record of his original trial proceedings. Sanders, 2016 IL 118123, ¶¶ 45, 48.

         The Act specifically requires the petitioner to attach to his petition “affidavits, records or

         other evidence supporting the petition’s allegations or state why the same are not attached.”

         Sanders, 2016 IL 118123, ¶ 45 (citing 725 ILCS 5/122-2 (West 2014)). The court must

         accept as true both the petition’s allegations and its supporting evidence “unless they are

         positively rebutted by the record of the original trial proceedings.” Sanders, 2016 IL 118123,

         ¶ 48. By the record, the Act means “ ‘the court file of the proceeding *** and any transcripts

         of such proceeding.’ ” Sanders, 2016 IL 118123, ¶ 43 (quoting 725 ILCS 5/122-2.1(c) (West

         2014)); see also Robinson, 2020 IL 123849, ¶ 45 (“the trial record”).

¶ 37            When no evidentiary hearing is held, a reviewing court’s standard of review is

         de novo. Sanders, 2016 IL 118123, ¶ 31. Thus, our standard of review with respect to both

         petitions is de novo. Robinson,2020 IL 123849, ¶¶ 38-39 (“the denial of leave to file a

         successive postconviction petition premised on a claim of actual innocence” is de novo);

         Sanders, 2016 IL 118123, ¶ 31 (a second-stage dismissal is reviewed de novo). De novo


                                                     13
       Nos. 1-15-1735 & 1-17-2176 (cons.)

         consideration means that we perform the same analysis that a trial judge would perform.

         People v. Carrasquillo, 2020 IL App (1st) 180534, ¶ 107.

¶ 38                                       III. Newly Discovered

¶ 39            Although defendant attached other affidavits to his petitions, he argues on appeal only

         that the affidavits of Renee Fitzgerald and Crystal Johnson are (1) newly discovered and

         (2) material and noncumulative. Thus, we consider only these affidavits on appeal. Points not

         argued are waived. People v. Cardona, 2013 IL 114076, ¶ 19; Ill. S. Ct. R. 341(h)(7) (eff.

         May 25, 2018).

¶ 40            In addition, the State did not argue in its brief to this court that Johnson’s affidavit

         was not newly discovered or that the trial court was incorrect in finding that it was. Again,

         points not argued are waived. Cardona, 2013 IL 114076, ¶ 19; Ill. S. Ct. R. 341(h)(7) (eff.

         May 25, 2018). At oral argument before this court, the State conceded that Johnson’s

         affidavit was, in fact, newly discovered. Thus, we must determine only whether Fitzgerald’s

         affidavit was newly discovered.

¶ 41            In support of its argument that Fitzgerald’s affidavit was not newly discovered, the

         State attached material that was not part of the court file to its motion to dismiss and argued

         this material during oral argument before this court. As we noted above, when considering a

         petitioner’s supporting documents at the second stage, we accept them as true, “unless they

         are positively rebutted by the record of the original trial proceedings.” Sanders, 2016 IL

         118123, ¶ 48. By the record, the Act means “ ‘the court file of the proceeding *** and any

         transcripts of such proceeding.’ ” Sanders, 2016 IL 118123, ¶ 43 (quoting 725 ILCS 5/122-

         2.1(c) (West 2014)); see also Robinson, 2020 IL 123849, ¶ 45 (“the trial record”). In a




                                                     14
       Nos. 1-15-1735 & 1-17-2176 (cons.)

           footnote in its brief to this court, the State argues that it would be unfair to bar the State from

           submitting evidence at this stage.

¶ 42               The purpose of the first two stages is to determine whether an evidentiary hearing is

           even necessary. To the extent that the State believes that it must introduce other evidence to

           counter defendant’s claims, then it may introduce that material at a third-stage evidentiary

           hearing. That is what an evidentiary hearing is for.

¶ 43               Unlike the State, a defendant is required by statute to attach supporting affidavits and

           documents to his petition. Sanders, 2016 IL 118123, ¶ 45 (citing 725 ILCS 5/122-2 (West

           2014)). The court’s task is to consider the material he submitted against the court file and

           trial transcripts in order to decide whether an evidentiary hearing is even warranted. Thus, we

           do not consider, at this early stage, any other materials.

¶ 44               The State also argues that the court file establishes that the defense knew prior to trial

           that Fitzgerald was a possible witness, since she was listed on the State’s answer to

           discovery. 8 On December 4, 1997, which was almost two years prior to the start of trial,

           defendant moved for the preservation and production of handwritten interview notes by the

           police concerning a number of individuals, including Fitzgerald. Defendant’s motion stated

           that “[t]he State has previously produced documents containing interviews with” Fitzgerald,

           among others. However, what this motion establishes is that the defense knew Fitzgerald was

           a possible State witness and, at this time, she was still identifying defendant as a shooter.

¶ 45               Defendant argues that Fitzgerald’s move rendered her unavailable and that no due

           diligence on defendant’s part could have made her testify, in light of her fears and the


               8
                The State’s answer to discovery, listing Fitzgerald, is not in the record, and the State’s brief does
       not provide a record cite for it. However, the record shows that the defense knew she was a possible
       witness, since the defense sought the police’s handwritten notes concerning her.
                                                            15
       Nos. 1-15-1735 & 1-17-2176 (cons.)

         intimidation by the police, which we must accept as true at this stage. In response, the State

         argues that neither the record nor Fitzgerald’s affidavit bears this out.

¶ 46            Newly discovered evidence is evidence that could not have been obtained earlier

         through due diligence. See Coleman, 2013 IL 113307, ¶ 96. It includes testimony from a

         witness who “essentially made himself [or herself] unavailable as a witness” by moving out

         of state (People v. Ortiz, 235 Ill. 2d 319, 334 (2009)) or who had been made unavailable

         through threats or intimidation to not testify. People v. White, 2014 IL App (1st) 130007,

         ¶¶ 20-22. For example, in People v. Harper, 2013 IL App (1st) 102181, ¶ 42, the witness’s

         affidavit “attested that his trial testimony was a lie and that police officers threatened him to

         obtain the testimony.” This court found, “[c]learly, due diligence could not have compelled

         [the witness] to testify truthfully.” Harper, 2013 IL App (1st) 102181, ¶ 42; see also People

         v. Smith, 2015 IL App (1st) 140494, ¶ 19 (“no amount of due diligence would have allowed

         [defendant] to secure [the eyewitness’] recantation of his identification prior to trial”).

¶ 47            The record establishes first that State witness Peggy Green testified that Fitzgerald

         moved out of town prior to trial. Second, Green’s trial testimony finds some support in the

         court file. On September 10, 1999, defendant moved for disclosure on the ground that, the

         day before in open court, the State had indicated that one or more of its witnesses was “out of

         town” but that the State’s prior answer to discovery did not indicate any out-of-town

         witnesses. We do not have a transcript for September 9, 1999; thus, the record does not

         disclose which State witnesses, if any, had moved. Although Fitzgerald’s affidavit does not

         state when she moved out of town, this document lends some corroboration to Green’s trial

         testimony that Fitzgerald had moved out of town prior to trial. Third, Fitzgerald’s affidavit

         avers that she successfully hid from the police to avoid testifying at trial. She averred that she


                                                       16
       Nos. 1-15-1735 & 1-17-2176 (cons.)

           moved out of town to leave behind “this ordeal” of police intimidation and threats 9 to take

           her children, which ultimately succeeded. Lastly, to the extent that defendant was aware of

           Fitzgerald as a witness, she had demonstrated no intent of recanting her pretrial identification

           to the police at the time of trial, and defendant had no reason to suspect that the reason for

           her false identification in the first place was threats and intimidation by the police. See

           Harper, 2013 IL App (1st) 102181, ¶ 42.

¶ 48               In an actual innocence claim, it is “the evidence in support of the claim” that “must be

           ‘newly discovered,’ ” not necessarily the source. See People v. Edwards, 2012 IL 11171,

           ¶ 32.   As a result, an affidavit from a witness may be newly discovered, even when the

           defense knew of the witness prior to trial. White, 2014 IL App (1st) 130007, ¶ 20. If “no

           amount of [due] diligence by defendant could have compelled [the witness] to testify to the

           statements in his affidavit” at trial, then the affidavit constitutes newly discovered evidence.

           White, 2014 IL App (1st) 130007, ¶ 22.

¶ 49               For the foregoing reasons, we find that the statements in Fitzgerald’s affidavit were

           newly discovered.

¶ 50                                      IV. Material and Noncumulative

¶ 51               As we observed above, material evidence is evidence that is relevant and probative of

           the defendant’s innocence, and noncumulative means that it adds to what the jury heard.

           Coleman, 2013 IL 113307, ¶ 96.




               9
                We are not finding that Fitzgerald’s statements of police intimidation are true, but rather we must
       accept them as true at this stage of the proceedings.
                                                           17
       Nos. 1-15-1735 & 1-17-2176 (cons.)

¶ 52             Fitzgerald’s and Johnson’s affidavits are material and noncumulative because now

         two eyewitnesses would testify that defendant was not one of the shooters, whereas no

         eyewitness testified to that at his original trial.

¶ 53             The State claims that Fitzgerald’s affidavit was not material, arguing, first, that she

         never averred in her affidavit that defendant was not present. This is incorrect. Fitzgerald

         stated: “I again affirm that I did not see [defendant] on July 19, 1997.” Second, the State

         argues that she did not observe the shooting itself. Fitzgerald averred: “I saw four dark-

         skinned adult men in hoodies armed with guns approaching *** toward the club entrance. A

         few seconds after I saw the men, I heard what sounded like gunshots and immediately

         ducked down.” In light of the short time frame of just “a few seconds,” her observations are

         still material. Sanders, 2016 IL 118123, ¶ 31 (we construe defendant’s allegations “liberally”

         and in his “favor”).

¶ 54             With respect to Johnson’s affidavit, the State argues, first, that Johnson did not

         observe the shooting. This is incorrect. Johnson averred that she observed four men

         “shooting.” Second, the State argues that her affidavit is not material because it did not

         provide the exact date of the shooting, describing the date only as a night in July 1997.

         However, her affidavit left no doubt which date she was describing, since she averred that

         she later learned that it was the night Derryl Hood was killed. While this might be a source

         for cross-examination, it is not a sufficient basis to find her affidavit immaterial. Thus, we

         find that both affidavits are material and noncumulative.

¶ 55                                     V. Of a Conclusive Character

¶ 56             Lastly, we consider the probability of the new evidence to “change the result on

         retrial either by itself or in conjunction with” other new evidence also presented by the

                                                         18
       Nos. 1-15-1735 & 1-17-2176 (cons.)

         defendant. Sanders, 2016 IL 118123, ¶ 53; Coleman, 2013 IL 113307, ¶¶ 104-08

         (considering together the statements of all the new witnesses presented by defendant).

¶ 57             At a retrial, defendant would have potentially two eyewitnesses testifying that he was

         not one of the shooters, in addition to the alibi witness whom he previously called. At this

         stage, we accept the eyewitnesses’ averments as true. See Sanders, 2016 IL 118123, ¶ 48. At

         a retrial, their credibility would be judged against the State’s evidence. State witness Curtis

         Hood identified defendant but then recanted to defense investigators and recanted again at

         trial when he recanted the recantation. These repeated about-face reversals make him not the

         strongest witness. As for Michael Welch’s testimony, it is questionable what impact it would

         have as other-crimes evidence at a retrial, in light of defendant’s subsequent acquittal of that

         offense. See People v. Ward, 2011 IL 108690, ¶ 49 (the trial court abused its discretion by

         refusing to admit evidence of an acquittal where the offense had been introduced as other-

         crimes evidence). It is not even certain that it would be admissible, in light of the fact that the

         trial court would have to carefully weigh its probative value against its undue prejudice. 725

         ILCS 5/115-7.3 (West 2018); Ward, 2011 IL 108690, ¶ 35.

¶ 58             Defendant asks us to take judicial notice of his acquittal in the Welch offense, and we

         do. Illinois Rules of Evidence permit a court to “take judicial notice, whether requested or

         not.” Ill. R. Evid. 201(c) (eff. Jan. 1, 2011). “A judicially noticed fact must be one not subject

         to reasonable dispute ***.” Ill. R. Evid. 201(b) (eff. Jan. 1, 2011). Although the State asks us

         not to take judicial notice, it does not dispute that the acquittal occurred. Thus, this fact is not

         apparently subject to reasonable dispute. See Koshinski v. Trame, 2017 IL App (5th) 150398,

         ¶ 10 (“the circuit court’s orders are proper materials for judicial notice”); People v. Alvarez-




                                                       19
       Nos. 1-15-1735 & 1-17-2176 (cons.)

         Garcia, 395 Ill. App. 3d 719, 726-27 (2009) (the appellate court may take judicial notice of

         records kept by Illinois courts).

¶ 59            In sum, for identification evidence at a retrial, the State would be relying primarily on

         the testimony of Deron James. At a retrial, a factfinder would have to weigh the testimony of

         this convicted felon and gang member against the testimony of defendant’s three exonerating

         witnesses—namely, the two eyewitnesses and one alibi witness.

¶ 60            To the extent that the State argues that Fitzgerald’s affidavit is not credible because

         “recantation testimony” is suspect, this argument is a double-edged sword for the State.

         Sanders, 2016 IL 118123, ¶ 33 (“recantation testimony is regarded as inherently unreliable”).

         At trial, Curtis Hood recanted his prior signed statement to defense investigators, which itself

         was a recantation of the prior identification that he provided police. In addition, Fitzgerald

         has yet to testify, so she cannot be accused of testifying falsely.

¶ 61            The State argues that, since Curtis Hood testified that there were five shooters while

         Fitzgerald and Johnson averred there were only four, it is possible that Fitzgerald and

         Johnson overlooked a fifth man, who could have been defendant. However, Johnson averred

         that she observed the men “shooting” and there were only four of them. Thus, defendant’s

         new evidence directly contradicts the State’s evidence at trial and creates a credibility contest

         that needs to be resolved at a hearing and by a factfinder, which this court is not. “Credibility

         determinations may be made only at a third-stage evidentiary hearing.” Sanders, 2016 IL

         118123, ¶ 42. At this early stage, we construe defendant’s allegations “liberally” and in his

         “favor.” Sanders, 2016 IL 118123, ¶ 31.

¶ 62            For the foregoing reasons, we find that defendant has made a substantial showing that

         the new evidence has the probability to lead to a different result at retrial. Sanders, 2016 IL

                                                       20
       Nos. 1-15-1735 & 1-17-2176 (cons.)

         118123, ¶ 37 (the issue at the second stage is whether the petitioner made “a substantial

         showing of actual innocence such that an evidentiary hearing is warranted”).

¶ 63            In the interests of judicial economy, and in light of the fact that defendant appended

         both the Fitzgerald and Johnson affidavits to his last petition, we reverse and remand both

         petitions for a third-stage evidentiary hearing. People v. Buffer, 2019 IL 122327, ¶ 47 (an

         appellate court may act “[b]ased on the particular issue raised *** in the interests of judicial

         economy”); People v. Ames, 2019 IL App (4th) 170569, ¶ 21 (“considerations of judicial

         economy *** apply with equal force in the appellate court”).

¶ 64                                          CONCLUSION

¶ 65            In conclusion, we reverse and remand for a third-stage evidentiary hearing.

¶ 66            Reversed and remanded.




                                                     21
Nos. 1-15-1735 & 1-17-2176 (cons.)


                                  No. 1-15-1735


Cite as:                 People v. Fields, 2020 IL App (1st) 151735


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 97-CR-
                         23668(01); the Hon. Arthur F. Hill Jr., Judge, presiding.


Attorneys                James E. Chadd, Patricia Mysza, and Christopher G. Evers, of
for                      State Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg and Annette Collins, Assistant State’s Attorneys, of
Appellee:                counsel), for the People.




                                         22